DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the plurality of axially extending non-rounded torque transmitting edges are defined by a non-uniform wall thickness in the outer coupler portion and the inner coupler portion” (as in claim 65,emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: at page 1, para [0001], the status of 16/229514 and 15/833701 should be updated.  
Appropriate correction is required.
Claim Objections
Claim 54 is objected to because of the following informalities:  at line 3, “one” should be --on--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 65, lines 11-13, recite “wherein the plurality of axially extending non-rounded torque transmitting edges are defined by a non-uniform wall thickness in the outer coupler portion and the inner coupler portion” (emphasis added).  Such feature does not appear to be supported by specification and drawings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 of U.S. Patent No. 10,844,569. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,844,569.  For example, the first and second modular foundation support components/shafts, grooves, ribs, fastener holes, couplers, and shafts of different lengths are similarly recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44-47, 49-51, 53-57, 69, 70, 72 and insofar as understood claims 65-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011247056 (Tama Eng KK) herein referred to as Tama.
As to claim 44, Tama discloses a  modular foundation support system, comprising:
a first modular foundation support component 3 comprising a first steel shaft 16 having a predetermined axial length required to support a building foundation, the steel shaft having a first distal end with a first outer surface that is at least partially rounded and at least two spaced apart ribs (generally shown at 6, projections/ribs, see annotated drawing) extending outwardly from the first outer surface; and
a second modular foundation support component 2 comprising a second steel shaft 16 having a predetermined axial length required to support the building foundation in combination with the first modular support component, the second modular foundation support component having a second distal end with a second inner surface that is at least partially rounded, and at least two spaced apart grooves (space between 
wherein when the first outer surface is inserted into the second inner surface the at least two ribs are received in the at least two grooves to establish a rotationally interlocked mechanical connection between the first and second foundation support components while the first and second foundation support components are being driven into the ground proximate the building foundation with a predetermined coupled shaft length.

    PNG
    media_image1.png
    672
    425
    media_image1.png
    Greyscale



As to claim 45, Tama discloses a first fastener hole 27 formed in the first distal end and a second fastener hole 25  formed in the second distal end, wherein when the at least two ribs are mated with the at least two grooves, the first and second fastener holes are self-aligning with one another to receive a first fastener 4 therethrough.
As to claim 46, Tama discloses wherein the first fastener 4 is mechanically isolated from rotational torque transmission by the interlocked at least two ribs 6 and at least two grooves (space between members 22).
As to claim 47, Tama discloses wherein at least three ribs 6 extend from the first outer surface.
As to claim 49, Tama discloses wherein the first modular foundation support component or the second modular foundation support component has a circular cross-section.
As to claim 50, Tama discloses wherein the at least two ribs 6 and at least two grooves are formed integrally on the respective first and second distal ends.
As to claim 51, Tama discloses (see translation para [0013]) wherein at least two ribs 6 and at least two grooves (space between members 22) are cast into the respective first steel shaft and second steel shaft.
As to claim 53, Tama discloses 53 wherein the at least two ribs 6 and at least two grooves (space between members 22) are coupled to the respective first steel shaft 16 and second steel shaft 16.
As to claim 54, Tama discloses  wherein at least one of the first steel shaft 16 and second steel shaft 16 includes at least one rib 6 on a first distal end thereof and at least one groove (space between members 22)  on a second distal end thereof.
As to claim 55, Tama discloses wherein one of the first steel shaft and second steel shaft is provided with a helical auger 21.
As to claim 56, Tama discloses wherein the second steel shaft 16 is modular foundation support pier extension 16.
As to claim 57, Tama discloses 57. (previously presented) The modular foundation support system of Claim 55 further comprising at least one of a foundation support bracket, a foundation support plate, and a drive tool coupler.  The English abstract discloses the pile being engaged by turning means which would read on a drive tool coupler.
As to claim 65, Tama discloses a coupled shaft assembly for a foundation support system comprising:
a first foundation support shaft 16 including an outer coupler portion 2 having an inner opening and an inner surface formed with a plurality of axially extending non-rounded torque transmitting edges (i.e. grooves, space between members 22) ;
a second foundation support shaft 16 including an inner coupler portion 3 having an outer surface formed with a plurality of axially extending non-rounded torque transmitting edges (i.e. ribs 6);
wherein when the outer surface of the inner coupler portion is received through the inner opening and engaged to the inner surface of the outer coupler portion, an interlocking torque transmission structure is established between the plurality of axially extending non-rounded torque transmitting edges of the outer coupler portion and the inner coupler portion; and wherein the plurality of axially extending non-rounded torque 
As to claim 66, Tama discloses wherein the plurality of axially extending non-rounded torque transmitting edges are further defined at least one rib 6 or at least one groove  (space between members 22) in the outer coupler portion or the inner coupler portion.
As to claim 67, Tama discloses wherein the outer 2 and inner 3 coupler portion are each configured to receive a distal end of the respective first foundation support shaft 16 and the second foundation support shaft 16.
As to claim 68, Tama discloses wherein the outer and inner coupler each include a pair of fastener openings (25, 27) that align with one another to receive a first fastener 4 via the pairs of fastener openings, and wherein the first fastener is mechanically isolated from torsional force via the plurality of axially extending non-rounded torque transmitting edges.
As to claim 69, Tama discloses a modular foundation support system, comprising:
a first modular foundation support component comprising a first steel shaft 16 being integrally formed with a first coupler portion 3 that is shaped with a first outer surface defining a first plurality of torque transmission engagement surfaces (ribs 6); and
a second modular foundation support component comprising a second steel shaft 16 being integrally formed with a second coupler portion 2 that is shaped with a second inner defining a second plurality of torque transmission engagement surfaces (grooves, space between members 22) ;

As to claim 70, Tama discloses  wherein each of the first and second coupler portions has a round cross-section.
As to claim 72, Tama discloses wherein the first and second torque transmitting surfaces are respectively defined by a rib 6 and a groove (space between members 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-61 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011247056 (Tama Eng KK) herein referred to as Tama in view of Kaufman (US 7,744,316).
As to claim 58, discloses a modular foundation support system comprising:
a predetermined set of elongated modular steel shafts 16;
wherein each elongated modular shaft in the predetermined set of elongated modular shafts has opposing distal ends and a plurality of torque transmitting coupler (2,3) features proximate each of the opposing distal ends; and
wherein the plurality of torque transmitting coupler features proximate each of the opposing distal ends includes outwardly projecting axially elongated ribs 6 or inwardly depending axially elongated grooves (space between members 22) respectively extending from a rounded surface; and
wherein a mated engagement of the plurality of torque transmitting coupler features of selected ones of the predetermined set of elongated modular steel shafts realizes one of the predefined coupled shaft lengths to support a building foundation when driven into the ground proximate the building foundation.	
	Tama does not disclose the shafts having different lengths.  Kaufman discloses (col. 3, line 63) discloses pile shafts having different lengths.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide shafts having different axial lengths as disclosed by Kaufman, since doing so provides the expected benefit of providing a size that would fit a particular application.


As to claim 59, Tama discloses wherein the plurality of axially extended ribs 6includes at least three axially extending ribs 6.
As to claim 60, Tama discloses wherein the predetermined set of elongated modular steel shafts 16 includes at least one modular steel shaft having both the plurality of axially elongated ribs 6 and the plurality of axially elongated grooves (space between members 22) on respective distal ends thereof.
As to claim 61, Tama discloses (see translation para [0013]) wherein the plurality of torque transmitting coupler features are cast into at least one of the opposing distal ends of each elongated modular shaft in the set of elongated modular shafts.
As to claim 62, Tama in view of Kaufman discloses all that is claimed except for swaging.  It would have been an obvious design choice to one of ordinary skill in the art before the filing date of the claimed invention to swage the couplers, since swaging is well-known in the art for connecting members together.
As to claim 63, Tama discloses (see translation, para 0028-0029]) wherein the plurality of torque transmitting coupler features on at least one of the opposing distal ends of each elongated modular shaft 16 in the set of elongated modular shafts are separately provided and welded to the distal end.
As to claim 64, Tama discloses wherein the predetermined set of elongated modular steel shafts 16 includes at least one modular steel shaft having a helical auger 21.

Claims 52 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011247056 (Tama Eng KK) herein referred to as Tama alone.
As to claims 52 and 71, Tama discloses all that is claimed except for swaging.  It would have been an obvious design choice to one of ordinary skill in the art before the filing date of the claimed invention to swage the couplers, since swaging is well-known in the art for connecting members together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL